EXHIBIT 10 (b) FORM OF STOCK OPTION AGREEMENT

 

 

FIRST FINANCIAL SERVICE CORPORATION

 

1998 STOCK OPTION AND INCENTIVE COMPENSATION PLAN

STOCK OPTION AGREEMENT

 

 

This is a STOCK OPTION AGREEMENT (the “Agreement”) dated as of
                                    , 20    , by and between First Financial
Service Corporation (f/k/a First Federal Financial Corporation of Kentucky) (the
“Company”) and
                                                                     (the
“Optionee”).

    

Recitals

 

A.                                   The Board of Directors of the Company (the
“Board”) adopted the First Federal Financial Corporation of Kentucky 1998 Stock
Option and Incentive Compensation Plan (the “Plan”).

 

B.                                     The Board of Directors (the “Board”) has
determined that it is in the best interests of the Company and appropriate to
the stated purposes of the Plan that the Company grant to the Optionee an option
to purchase shares of the Company’s common stock (“Shares”) pursuant and subject
to the terms, definitions, and conditions of the Plan.

 

C.                                     Any capitalized terms used but not
defined herein shall have the respective meanings given them in the Plan, a copy
of which is attached hereto and incorporated by reference herein in its
entirety.

 

Agreement

 

                NOW, THEREFORE, the Company and the Optionee do hereby agree as
follows:

 

SECTION 1 — GRANT OF OPTION

 

Subject to the terms and conditions of this Agreement, the Company hereby grants
to the Optionee an option (the “Option”) to purchase all or any part from time
to time of Shares as set forth below:

 

TYPE OF OPTION

 

NUMBER OF SHARES

 

 

 

 

 

Incentive Stock Options

 

—

 

Nonqualified Stock Options

 

—

 

 

 

SECTION 2 —  OPTION PRICE

 

The option price hereunder is $               per Share, which equals 100% of
the fair market value of a Share as determined in accordance with the Plan.

 

 

SECTION 3 — DURATION OF OPTION

 

Subject to acceleration upon a Change in Control and subject to such shorter
period as might be provided in Section 8 of this Agreement (related to
Termination of Employment or Service), the Option shall be exercisable as
follows:

 

--------------------------------------------------------------------------------


 

Dates Options are Eligible For Exercise

 

Percentage of Total Share Subject to Option
Which May Be Exercised

 

 

 

 

 

[Immediately]

 

20

%

[1st anniversary]

 

20

%

[2nd anniversary]

 

20

%

[3rd anniversary]

 

20

%

[4th anniversary]

 

20

%

 

                The Optionee’s unexercised right to purchase shares of Option
Stock shall cumulate and carry-over to subsequent twelve month periods.

 

SECTION 4 — EXERCISE OF OPTION

 

During the Option Period, the Optionee may exercise the Option upon compliance
with the following additional terms:

 

(a)           Method of Exercise.  The Optionee shall exercise portions of the
Option by written notice, which shall:

 

(i)            state the election to exercise the Option, the number of Shares
in respect of which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
and his address and Social Security Number (or if more than one, the names,
addresses and Social Security Numbers of such persons);

 

(ii)           contain such representations and agreements, if any, as the Board
or the Committee may require concerning the holder’s investment intent regarding
such Shares;

 

(iii)          acknowledge and accept the restrictions on transfer of the Option
Stock as required by Section 9 of the Plan;

 

(iv)          be signed by the Optionee and, if the Option is being exercised by
any person or persons other than the Optionee, be accompanied by proof,
satisfactory to counsel for the Company, of the right of such person or persons
to exercise the Option; and

 

(v)           be in writing and delivered in person or by certified mail to the
Treasurer of the Company on behalf of the Committee.

 

(b)           Cashless Exercise.  By a written election, Optionee may have
Company retain that number of shares subject to the Option having an aggregate
fair market value equal to:

 

                ý            The aggregate exercise price of the nonqualified
options (mandatory);

 

                o            The aggregate exercise price of the incentive stock
options; or

 

                o            The total amount of tax required to be withheld.

 

(c)           Payment Upon Exercise of Option.  Payment of the full Option Price
for Shares upon which the Option is exercised shall be made in one of the
following manners: (1) in cash; (2) in shares owned by the Participant for at
least six months (or by deemed transfer at such shares), with approval of the
Committee; (3) in accordance with Section 4(b); or (4) in any combination
thereof, all in accordance with Section 6.8 of the Plan.  The Optionee shall
make arrangements for income and employment tax withholding (if applicable),
which are consistent with Section 4(b) and are satisfactory to the Company.  The
Company shall cause to be issued and delivered to the Optionee the
certificate(s) representing such Shares as soon as practicable following the
receipt of notice and payment described above.

 

--------------------------------------------------------------------------------


 

SECTION 5 — NONTRANSFERABILITY OF OPTION

 

Except for certain transfers to Immediate Family Members and certain entities
for their benefit pursuant to Section 6.5 of the Plan, the Option shall not be
transferable or assignable by the Optionee.  The Option shall be exercisable,
during the Optionee’s lifetime, only by him.  The Option shall not be pledged or
hypothecated in any way, and shall not be subject to execution, attachment or
similar process.  Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option contrary to the provisions hereof, and the levy
of any process upon the Option, shall be null, void and without effect.

 

SECTION 6 — EFFECT OF AMENDMENT, SUSPENSION

OR TERMINATION OF EXISTING OPTIONS

 

No amendment, suspension or termination of the Plan shall, without the
Optionee’s written consent, alter or impair the Option granted under the terms
of this Agreement.

 

SECTION 7 — RESTRICTIONS ON ISSUING SHARES

 

Shares shall not be issued pursuant to the exercise of the Option, unless the
issuance and transferability of the Shares shall comply with all relevant
provisions of law, including, but not limited to, the (i) limitations, if any,
imposed by applicable state law; and (ii) restrictions, if any, imposed by the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder by the United
States Securities and Exchange Commission.  The Committee may, in its
discretion, determine if such restrictions or such issuance of shares so
complies with all relevant provisions of law.

 

SECTION 8 — EXERCISE AFTER TERMINATION OF EMPLOYMENT

 

After an Employee’s Termination of Employment other than by the Company for
Cause (as defined in the Plan), an Option may be exercised with respect to the
number of Shares which the Employee could have acquired by an exercise of the
Option immediately before the Termination of Employment but in no event after
the expiration date of the Option as specified in Section 3.  The right to
exercise will expire at the earlier of the expiration of the Option Period or
one year after the Employee’s death, or Disability.  Any Option exercised under
this Section may be exercised by the legal representative of the estate of the
Employee or by the person or persons who acquire the right to exercise such
Option by bequest or inheritance.

 

Absent death, Disability, or a finding of Cause, the Option shall remain
exercisable for the shorter of the Option Period or three months following
Termination of Employment, provided that if the Optionee terminates employment
voluntarily on account of Retirement on or after age 60, the option will remain
exercisable for the shorter of the Option Period or one year following
termination, but any Incentive Stock Option will be treated as a Nonqualified
Stock Option if not exercised within three months.

 

SECTION 9 — ACKNOWLEDGEMENTS

 

The Optionee acknowledges receipt contemporaneously herewith of a copy of the
Plan, and the Optionee represents that he is familiar with the terms and
provisions thereof and hereby accepts the Option subject to all the terms and
provisions thereof.  Any capitalized term used herein and not otherwise defined
shall have the meaning given in the Plan.  The Optionee acknowledges that
nothing contained in the Plan or this Agreement shall (a) confer upon the
Optionee any additional rights to continued employment by the Company or any
corporation related to the Company; or (b) interfere in any way with the right
of the Company to terminate the Optionee’s employment or change the Optionee’s
compensation at any time.

 

--------------------------------------------------------------------------------


 

SECTION 10 — TERM OF AGREEMENT

 

This Agreement shall terminate upon the earlier of (i) complete exercise or
termination of the Option; (ii) mutual agreement of the parties; or
(iii) expiration of the Option Period.

 

                IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date set forth in the preamble hereto, but actually on the
dates set forth below.

 

 

 

 

By:

 

 

Optionee

 

 

 

Chairman, Stock Option and

 

 

 

 

Incentive Plan Committee

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------